MEMORANDUM **
Mohammed J. Ali appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s (“Commissioner”) denial of his application for Title II Social Security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
The ALJ’s findings that Ali’s condition was not disabling and that Ali could perform work in the economy were supported by substantial evidence. See id. at 1097-98. Where the ALJ rejected or ascribed less weight to certain physician’s opinions, he provided specific and legitimate reasons. See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). To the extent the ALJ resolved ambiguous or conflicting medical evidence, he also provided specific and legitimate reasons. See Andrews v. Shalala, 53 F.3d 1035, 1040 (9th Cir.1995). Finally, the ALJ also gave specific and legitimate reasons which are supported in the record for rejecting Ali’s testimony. See Tonapetyan v. Halter, 242 F.3d 1144, 1147-48 (9th Cir.2001); Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir.1991) (en banc).
Ali’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.